Citation Nr: 0940362	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  01-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for a 
schizophrenic disorder, undifferentiated type, evaluated as 
50 percent disabling prior to September 30, 2002 and as 
70 percent disabling from September 30, 2002 to April 18, 
2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the period prior to April 19, 2003.


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 
to December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  The RO denied a disability rating 
greater than 50 percent for the service-connected 
schizophrenic disorder, undifferentiated type.  

After receiving notification of the March 2001 determination, 
the Veteran perfected a timely appeal with respect to the 
denial of his increased rating claim.  In August 2002 and 
July 2003, the Board requested additional evidentiary 
development.  

Following completion of the requested development, the Board, 
in September 2004, continued the 50 percent rating for the 
Veteran's service-connected schizophrenic disorder, 
undifferentiated type, prior to September 30, 2002; awarded 
an increased evaluation of 70 percent for this disability 
effective from September 30, 2002 to April 18, 2003; and 
granted a total schedular rating for this disorder effective 
from April 19, 2003.  An October 2004 rating action 
effectuated the Board's decision.  

The Veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
memorandum decision, the Court vacated and remanded those 
parts of the Board's September 2004 decision that denied a 
disability rating greater than 50 percent for his 
service-connected schizophrenic disorder, undifferentiated 
type, prior to September 30, 2002 and that awarded an 
increased evaluation of no greater than 70 percent for this 
disability from September 30, 2002 to April 18, 2003.  

In March 2008, the Board issued a decision that denied a 
disability rating greater than 50 percent for his 
service-connected schizophrenic disorder, undifferentiated 
type, prior to September 30, 2002, and denied disability 
rating greater than 70 percent for the service-connected 
schizophrenic disorder, for the period from September 30, 
2002 to April 18, 2003.  The Veteran subsequently appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, a Joint Motion 
for an Order Vacating the Board Decision (Joint Motion) was 
brought before the Court.  In the Joint Motion, the parties 
agreed that the Board had failed to comply with the Court's 
July 2007 Order when it did not consider whether the Veteran 
was entitled to a TDIU for the period prior to April 19, 
2003.   In an Order dated January 2009, the Court vacated the 
March 2008 Board decision pursuant to the Joint Motion, and 
remanded the case to the Board for readjudication consistent 
with its Order.


REMAND

The matter of entitlement to a TDIU for the period prior to 
April 19, 2003 has not been developed for appellate review.  
In June 2009, evidence was received without a waiver of RO 
consideration. The newly submitted evidence consists of 
September 2001 and December 2008 magnetic resonance imagings 
of the brain and three denials of insurance in part due the 
Veteran's mental disorder.  

Under the provisions of 38 C.F.R. § 20.1304, evidence 
received at the Board must be returned to the RO or AMC for 
initial consideration, unless the appellant waives his right 
to have the evidence initially considered by the RO or AMC.  
See 38 C.F.R. § 19.37(b) (2009).  



Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to an increased disability rating for a 
schizophrenic disorder, undifferentiated 
type, evaluated as 50 percent disabling 
prior to September 30, 2002 and as 
70 percent disabling from September 30, 
2002 to April 18, 2003.  The 
readjudication should include 
consideration of the evidence submitted 
since the most recent supplemental 
statement of the case.  The issue of 
entitlement to TDIU should be addressed 
for any period prior to April 19, 2003 
for which a total schedular rating is not 
in effect. 

2.  If the benefits sought are not 
granted in full, the RO must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.  The Veteran should be notified 
that a substantive appeal must be filed 
in a timely fashion to perfect an appeal 
for a TDIU for any period prior to April 
19, 2003.  

No action is required of the appellant and her representative 
until they are notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


